        Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 1 of 30 Page ID #:14300


                   MATERN LAW GROUP, PC
              1    Matthew J. MATERN (SBN 159798)
                   mmatern@maternlawgroup.com
              2    JOSHUA D. BOXER (SBN 226712)
                   jboxer@maternlawgroup.com
              3    Tagore Subramaniam (SBN 280126)
              4    tagore@maternlawgroup.com
                   1230 Rosecrans Avenue, Suite 200
              5    Manhattan Beach, California 90266
                   Telephone: (310) 531-1900
              6    Facsimile: (310) 531-1901
              7    Attorneys for Jose Navarro
                   and the certified classes and for
              8    Arnold Goldstein, Gisela Janette La Bella,
                   and Hany Youssef.
              9
                   MATTHEW K. EDLING (SBN 250940)
             10    matt@sheredling.com
                   ADAM M. SHAPIRO (SBN 267429)
             11    adam@sheredling.com
                   STEPHANIE D. BIEHL (SBN 306777)
             12    stephanie@sheredling.com
             13    SHER EDLING LLP
                   100 Montgomery St., Suite 1410
             14    San Francisco, CA 94104
                   Tel: (628) 231-2500
             15    Fax: (628) 231-2929
             16    Attorneys for Jose Navarro
                   and the certified classes.
             17
                                         UNITED STATES DISTRICT COURT
             18
                                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
             19
                   JOSE NAVARRO, individually and on              CASE NO.: 2:17-cv-02477-DSF
             20    behalf of all others similarly situated,       (SKx)
             21    and ARNOLD GOLDSTEIN, GISELA
                   JANETTE LA BELLA, and HANY                     THIRD AMENDED COMPLAINT
             22    YOUSSEF,

             23                 Plaintiffs,

             24                 vs.

             25    Defendants EXXON MOBIL
                   CORPORATION, a New Jersey
             26    corporation; TORRANCE REFINING
                   COMPANY, LLC, a Delaware Limited
             27    Liability Company;

             28                 Defendants
MATERN LAW GROUP
 1230 ROSECRANS
 AVENUE, STE 200                                              1                THIRD AMENDED COMPLAINT
  MANHATTAN
 BEACH, CA 90266
       Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 2 of 30 Page ID #:14301



              1          PLAINTIFF JOSE NAVARRO, on behalf of himself and others similarly
              2    situated, and PLAINTIFFS ARNOLD GOLDSTEIN, GISELA JANETTE LA
              3    BELLA, and HANY YOUSSEF (“PLAINTIFFS”) bring this action against
              4    Defendants EXXON MOBIL CORPORATION, (“EXXON”); and TORRANCE
              5    REFINING COMPANY, LLC (“TRC”) (collectively “DEFENDANTS”).
              6    PLAINTIFFS aver the following upon personal knowledge and information and
              7    belief based upon the investigation of counsel as to all other facts alleged in the
              8    Complaint:
              9          1.     This case represents an example of a corporate choice to place profits
            10     over public safety. It arises from the years of neglect, lax oversight, and corporate
            11     indifference to operating standards, and the failure to exercise necessary diligence,
            12     that caused numerous leaks and other releases of dangerous pollutants into the air
            13     and the subsurface.
            14           2.     Jose Navarro brings this case on behalf of himself and a class of
            15     individuals impacted by the subsurface contamination emanating from the Torrance
            16     Refinery (the “Refinery”). Millions of gallons of petroleum have been released
            17     from the Refinery into the subsurface. To date, over 23 million gallons of free-
            18     phase hydrocarbon product (“FHP”) have been extracted from the aquifers beneath
            19     the Refinery, and that represents only a fraction of the amount that remains in the
            20     ground. Benzene and other volatile organic compounds have volatized into gases
            21     and vapors (“soil gas”) in the areas above this plume and have migrated into the
            22     structures above. This ongoing contamination poses an unacceptable health risk to
            23     the residents in the class area.
            24           3.     Navarro also brings this action individually and on behalf of
            25     individuals impacted by air pollution from the Refinery. DEFENDANTS have and
            26     continue to emit diesel particulate matter, hexavalent chromium, and volatile
            27     organic compounds, including Benzene, into the air, resulting in a plume of toxic
            28     substances blanketing the community around the Refinery. This plume has created
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                             2                    THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
       Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 3 of 30 Page ID #:14302



              1    an unacceptable health risk to the community.
              2          4.     Additionally, Plaintiffs Goldstein, La Bella, and Youssef bring claims
              3    on behalf of themselves. These claims are separate and apart from the claims
              4    asserted by Navarro on behalf of the classes certified by the Court.
              5                              JURISDICTION AND VENUE
              6          5.     The District Court of the Central District of California has jurisdiction
              7    in this matter because PLAINTIFFS are residents of the State of California, and
              8    DEFENDANTS are qualified to do business in California and regularly conduct
              9    business in California. DEFENDANTS removed this matter from the Superior Court
            10     of the State of California under the Class Action Fairness Act and Plaintiffs did not
            11     seek remand. No federal question is at issue because the claims are based solely on
            12     California law.
            13           6.     Venue is proper in this judicial district and the County of Los Angeles,
            14     California because PLAINTIFFS, and other persons similarly situated, reside in the
            15     County of Los Angeles, DEFENDANTS maintain offices and facilities and transact
            16     business in the County of Los Angeles, and because DEFENDANTS’ illegal and
            17     wrongful actions which are the subject of this action occurred to PLAINTIFFS, and
            18     other persons similarly situated, in the County of Los Angeles.
            19                                         PLAINTIFFS
            20           7.     Plaintiff JOSE NAVARRO owns the property located at 2205 Del
            21     Amo Boulevard, Torrance, California, where he currently resides. Mr. Navarro
            22     purchased the property in 1998 and was not warned about environmental conditions
            23     on the property before the purchase. Mr. Navarro’s property has been impacted by
            24     hazardous air emissions and subsurface contamination emanating from the
            25     Refinery. Contamination from the Refinery has interfered with Mr. Navarro’s use
            26     and enjoyment of his property. Environmental sampling performed at
            27     Mr. Navarro’s property in 2019 detected Benzene in the soil vapor at levels of
            28     17,000 µg/m3 at 5 feet below ground surface, several orders of magnitude above
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                             3                    THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
       Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 4 of 30 Page ID #:14303



              1    the environmental screening level (“ESL”) of 3.2 µg/m3. Benzene was also
              2    detected in the air inside Mr. Navarro’s home at concentrations of over ten times
              3    the applicable ESL. Mr. Navarro frequently smells gasoline odors inside and
              4    outside his home.
              5          8.    Navarro brings this case as a class action on behalf of himself and all
              6    other similarly situated persons who:
              7                a.      Currently own real property within the boundaries of Zones A, B,
              8                        and C of the plume maps attached to the declaration of W.
              9                        Richard Laton (Dkt. 191-5 pp. 24-25 (Laton Decl. Exs. 11a-b))
            10                         (the “Ground Class Area”) and who occupy or have a possessory
            11                         interest in that property (the “Ground Class”).
            12                 b.      Currently own or lease real property within the boundaries of the
            13                         Air Class Area, and who currently occupy said property. The term
            14                         “Air Class Area” means locations where air emissions currently
            15                         exceed safe levels or that are known to register as malodorous,
            16                         which locations are identified in the declaration of James Clark
            17                         (Dkt Nos. 214-1, 214-4 Ex. 8, Figure 23) (the “Air Class”).
            18           9.    Plaintiff ARNOLD GOLDSTEIN, is a male resident of the State of
            19     California and the City of Torrance as well as a small business owner in the City of
            20     Torrance, who has suffered physical and economic harm as a result of
            21     DEFENDANTS’ actions and inactions.
            22           10.   Plaintiff GISELA JANETTE LA BELLA, is a female resident of the
            23     State of California and is employed within the City of Torrance, who has suffered
            24     physical and economic harm as a result of DEFENDANTS’ actions and inactions.
            25           11.   Plaintiff HANY YOUSSEF is a male resident of the State of California
            26     who previously lived in the Del Amo Boulevard neighborhood, which directly
            27     borders the Refinery to the South. YOUSSEF has suffered economic harm as a
            28     result of DEFENDANTS’ actions and inactions, including but not limited to
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                              4                   THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
       Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 5 of 30 Page ID #:14304



              1    damage to his former property due to DEFENDANTS’ release of harmful
              2    chemicals, as well as delays in construction of an accessory dwelling unit (“ADU”)
              3    for rental income and/or sale of his home, due to a fear of potential disclosures and
              4    liabilities to potential tenants of that ADU and/or prospective buyers, all arising
              5    from the groundwater contamination caused by DEFENDANTS.
              6                                        DEFENDANTS
              7          12.    EXXON MOBIL CORPORATION is, and at all times relevant hereto
              8    was, a New Jersey corporation organized and existing under the laws of the State of
              9    New Jersey. EXXON MOBIL CORPORATION is authorized to conduct business
            10     in the State of California and does conduct business in the State of California.
            11     Specifically, defendant EXXON MOBIL CORPORATION maintains offices and
            12     facilities and conducts business in and engages in illegal practices in the County of
            13     Los Angeles, State of California.
            14           13.    TORRANCE REFINING COMPANY, LLC is, and at all times
            15     relevant hereto was, a Delaware Limited Liability Company organized and existing
            16     under the laws of the State of Delaware. Defendant TORRANCE REFINING
            17     COMPANY, LLC is authorized to conduct business in the State of California and
            18     does conduct business in the State of California. Specifically, defendant
            19     TORRANCE REFINING COMPANY, LLC maintains offices and facilities and
            20     conducts business in and engages in illegal practices in the County of Los Angeles,
            21     State of California.
            22           14.    PLAINTIFFS are informed and believe, and thereon allege, each of the
            23     DEFENDANTS was the agent, servant, employee, partner, aider and abettor, co-
            24     conspirator, joint venturer, predecessor and/or successor in interest of each of the
            25     remaining DEFENDANTS named herein and were at all times operating and acting
            26     within the purpose and scope of said agency, service, employment, partnership,
            27     conspiracy, alter ego, joint venture, predecessor and/or successor relationship.
            28     Each of the DEFENDANTS has rendered substantial assistance and encouragement
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                             5                   THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
       Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 6 of 30 Page ID #:14305



              1    to the other DEFENDANTS, knowing that their conduct was wrongful and/or
              2    unlawful, and each of the DEFENDANTS has ratified and approved of the acts of
              3    each of the remaining DEFENDANTS.
              4                                 CLASS ALLEGATIONS
              5    A.    Subsurface Contamination from the Refinery Poses an Unacceptable
                         Health Risk to the Ground Class
              6
              7          15.     DEFENDANTS negligently and/or recklessly released massive
              8    amounts of petroleum products from the Refinery into the subsurface, resulting in
              9    the migration of harmful contaminants, including Benzene, from the Refinery to the
            10     Ground Class Area. Contamination is now present at levels that pose unacceptable
            11     health risks to the Ground Class.
            12           16.     The Refinery has been the subject of four Cleanup and Abatement
            13     Orders from the Los Angeles Regional Water Quality Control Board since 1985,
            14     requiring the investigation and remediation of uncontrolled releases from the
            15     facility. High levels of contamination, including FHP, have been documented at the
            16     Refinery property line adjoining the northern boundary and beneath the Ground
            17     Class Area.
            18           17.     Data collected by the Refinery’s consultants in 2008 demonstrates that
            19     a vapor plume is emanating from the southeast corner of the Refinery to the south
            20     into an area of commercial buildings. DEFENDANTS failed to conduct any
            21     additional soil vapor sampling the Ground Class Area since 2008, and their 2008
            22     data does not reflect the current contamination in Ground Class Area.
            23           18.     In or around 2008, as a result of the aforementioned environmental
            24     sampling, EXXON purchased 12 properties to the east of the Ground Class Area.
            25     Exxon also offered a price protection program for nearby properties, whereby
            26     Exxon offered to provide assistance in marketing the homes for sale, among other
            27     things.
            28           19.     In 2018 and 2019, PLAINTIFFS’ consultant, Terrax, conducted
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                            6                   THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
       Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 7 of 30 Page ID #:14306



              1    additional sampling of soil vapor, ambient air, and indoor air to supplement the
              2    Refinery’s data. Terrax sampled a total of 13 private residences for indoor air
              3    quality: ten were sampled in 2018 and six in 2019 (three of the samples were taken
              4    at residences that were sampled in 2018). Terrax also sampled soil vapor at seven
              5    private residences and collected ambient air samples at two residences. The
              6    concentrations of contaminants in many of the samples exceeded ESLs prescribed
              7    by state and federal regulators, in some cases by several orders of magnitude.
              8          20.    The Terrax sampling results demonstrate the presence of high levels of
              9    Benzene in the soil vapor beneath the properties in the Ground Class Area and
            10     indicate that contamination has continued to migrate unabated from the Refinery
            11     beyond what was mapped in 2008 by the Refinery’s consultants.
            12           21.    The data collected by Terrax in 2019 also demonstrates that all private
            13     residences sampled for indoor air quality had at least one (1) exceedance of 10
            14     times the applicable ESL for Benzene. These exceedances pose an immediate
            15     unsafe condition that presents a health risk to persons within the private residences.
            16           22.    Interim remediation of the uncontrolled releases at the Refinery began
            17     by at least 1986. As of 2020, over 23 million gallons of FHP had been extracted
            18     from the aquifers underlying the Refinery. Since 1988, over 9 billion gallons of
            19     contaminated groundwater in the area have been extracted and treated. These
            20     interim actions by DEFENDANTS have not resulted in any reduction of the area of
            21     the FHP plume, which is the primary source of contaminants of concern that are
            22     migrating from the Refinery.
            23           23.    The Refinery’s interim remedial actions were not designed to and do
            24     not impact the contamination underlying the Ground Class Area. A soil vapor
            25     extraction system was installed by EXXON near the intersection of Del Amo
            26     Boulevard and Van Ness Avenue in 2014. However, DEFENDANTS have not
            27     undertaken any remedial actions to address contaminants in soil vapor over the vast
            28     majority of the Ground Class Area. Essentially all of the Ground Class Area is
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                             7                   THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
       Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 8 of 30 Page ID #:14307



              1    outside the area subject to the remedial measures conducted near the intersection of
              2    Del Amo Boulevard and Van Ness.
              3          24.    TRC has not taken any remedial actions based on the 2018/2019
              4    Terrax sampling results that they were provided.
              5          25.    In order to address the contamination from the Refinery in the Ground
              6    Class Area it will be necessary to implement remedial measures both at the
              7    Refinery (“on-Site Remedial Actions”) and at the properties in the Ground Class
              8    Area (“off-Site Remedial Actions”). On-Site Remedial Actions are necessary to
              9    eliminate the sources of contamination at the Refinery that continue to migrate off-
            10     Site and contribute to contamination in the Ground Class Area. Off-Site Remedial
            11     Actions are necessary to address the contamination that has already migrated into
            12     the Ground Class Area from the Refinery.
            13     B.     Air Pollution from the Refinery Poses an Unacceptable Health Risk to
                          the Air Class
            14
            15           26.    The Refinery has and continues to release air pollution that has
            16     resulted in plumes of diesel emissions, volatile organic compounds (VOCs), and
            17     toxic metals that are blanketing the community around the Refinery. All of these
            18     plumes put the community at risk. In combination, these plumes create a health risk
            19     to the community that is unacceptable.
            20           27.    The primary contaminants of concern emitted into the air by the
            21     Refinery are hexavalent chromium, diesel particulate matter (DPM), and benzene.
            22     Pursuant to Proposition 65, hexavalent chromium is listed as a carcinogen and
            23     reproductive toxin; and DPM and Benzene are listed as carcinogens under
            24     Proposition 65. All three contaminants have been identified as toxic air
            25     contaminants by the California Air Resources Board.
            26           28.    Hexavalent chromium emissions from the Refinery have increased
            27     from 0.367 lbs in 2016 to 1.485 lbs in 2019. As a result, hexavalent chromium is
            28     now the primary risk driver for the Air Class. The four-fold increase in hexavalent
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                            8                   THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
       Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 9 of 30 Page ID #:14308



              1    chromium emissions represents a significant increase in the risk to community
              2    members since TRC took over the Refinery and far exceeds the goal set forth in
              3    TRC’s 2020 Voluntary Risk Reduction Plan.
              4          29.    The impacts of the Refinery’s emission of these contaminants are
              5    additive in nature. Here, the sum of the risks for the latest estimates of the
              6    Refinery’s emissions of hexavalent chromium, DPM, and benzene will produce an
              7    excess cancer risk greater than 10 in 1,000,000 in the surrounding community.
              8    Persons who reside or work in the Air Class Area for extended periods of time are
              9    at elevated risks of experiencing adverse health effects.
            10           30.    To reduce the impacts of the emissions on the residents in the Air
            11     Class, and to keep the harmful plume of contaminants within the fenceline of the
            12     Refinery, TRC should reduce annual emissions of hexavalent chromium to a
            13     maximum of 0.1 lbs., annual emissions of diesel particulate matter to a maximum
            14     of 42 lbs., and annual emissions of benzene to a maximum of 2,700 lbs.
            15     C.    The Ground Class and Air Class Are Suited for Class Action Treatment
            16           31.    This action is suited for class action treatment since a well-defined
            17     community of interest in the litigation exists and the class is easily ascertainable.
            18     The aforementioned class definitions identify a group of unnamed plaintiffs by a
            19     set of shared characteristics adequate for an individual to identify him or herself
            20     as a member of the group with the right to recover. The CLASS MEMBERS may
            21     receive proper and sufficient notice directly or through publication.
            22           32.    Commonality and Predominance: DEFENDANTS’ conduct and the
            23     scope of its impact raise common issues of fact and law among all members of
            24     the classes, and common questions of law or fact are substantially similar and
            25     predominate over questions that may affect only individual CLASS MEMBERS.
            26     DEFENDANTS’ unreasonable repairs, operation, and maintenance of the
            27     Refinery is a common nucleus of operative fact linking every CLASS MEMBER.
            28     Each member of the proposed Air Class and Ground Class claims that
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                              9                   THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 10 of 30 Page ID
                                            #:14309


              1    DEFENDANTS negligently repaired, operated and/or maintained the Refinery,
              2    which resulted in the release of harmful pollutants invading CLASS MEMBERS’
              3    land, causing diminished use and enjoyment of their properties, and/or pollution
              4    of the land and air in and around CLASS MEMBERS’ properties. Additionally,
              5    DEFENDANTS intentionally, recklessly, and/or negligently failed to abate these
              6    pollutants. While slight variations in individual damages may occur, common
              7    questions of law and fact regarding DEFENDANTS’ liability substantially
              8    predominate over any questions affecting only individual CLASS MEMBERS
              9    such that class treatment should be permitted for the fair and efficient
            10     adjudication of this controversy.
            11           33.    Numerosity: The members of both the Ground Class and the Air
            12     Class are so numerous that joinder of all members would be impracticable. There
            13     are approximately 93 residences and 21 commercial properties that fall within the
            14     boundaries of Ground Class. There are hundreds of residences that fall within the
            15     boundaries of Air Class.
            16           34.    Typicality: Navarro’s claims are typical of the claims of the CLASS
            17     MEMBERS. Navarro and all putative class members were and are subject to the
            18     same unsafe conditions and pollutants by the DEFENDANTS’ refinery.
            19     DEFENDANTS’ course of conduct in violation of law as alleged herein caused
            20     Navarro and CLASS MEMBERS to sustain the same or similar injuries and
            21     damages.
            22           35.    Adequacy of Representation: Navarro does not have any conflicts of
            23     interest with other CLASS MEMBERS due to the great degree of commonality of
            24     the claims, and he will prosecute the case vigorously on behalf of the class. Counsel
            25     representing Navarro and the class are competent and experienced in litigating large
            26     class actions. Navarro will fairly and adequately represent and protect the interests
            27     of the CLASS MEMBERS. Thus, Navarro is committed to deliver relief for the
            28     class and has retained experienced class action counsel.
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                            10                   THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 11 of 30 Page ID
                                            #:14310


              1          36.    Superiority of class action: A class action is superior to other available
              2    means for the fair and efficient adjudication of this controversy. Individual joinder
              3    of all CLASS MEMBERS is not practicable, and questions of law and fact common
              4    to the class predominate over any questions affecting only individual members of
              5    the class. Each CLASS MEMBER has been damaged and is entitled to recovery as
              6    a direct result of DEFENDANTS’ conduct with respect to the unsafe conditions and
              7    pollutants caused by the DEFENDANTS’ refinery. Moreover, the complexity of
              8    this litigation and potential of recovery for individuals renders separate adjudication
              9    impracticable. Thus, class action treatment provides optimal resolution of all the
            10     CLASS MEMBERS claims in a manner most efficient and economical for both the
            11     parties and the judicial system.
            12           37.    Additionally, the Air Class was properly certified pursuant to Federal
            13     Rule of Civil Procedure 23(b)(2) because TRC has acted or refused to act on
            14     grounds that apply generally to the class, so that final injunctive relief or
            15     corresponding declaratory relief is appropriate respecting the class as a whole.
            16     ALLEGATIONS REGARDING GOLDSTEIN, LA BELLA, AND YOUSSEF
            17     A.    The 2015 Explosion
            18           38.    On February 11, 2015 the Fluid Catalytic Cracking (“FCC”) expander
            19     at the Refinery, a unit that converts oil to gasoline by “cracking” the large oil
            20     molecules apart into smaller ones, began experiencing vibrations that continued to
            21     worsen over the course of several days.
            22           39.    On February 16, 2015 the expander vibrations exceeded a specified
            23     limit which caused the FCC unit to switch to a “park” mode by the preset logic
            24     controls.
            25           40.    PLAINTIFFS are informed and believe that in the early morning of
            26     February 18, 2015 maintenance workers who were dispatched to the FCC expander
            27     became concerned about the amount of steam coming from the FCC expander. As
            28     the steam reduced, however, hydrogen sulfide alarms started, requiring Refinery
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                             11                   THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 12 of 30 Page ID
                                            #:14311


              1    workers to exit the FCC unit.
              2          41.    As residents and workers were finishing their morning commutes on
              3    February 18, 2015 a blast which hit the Torrance area with a shockwave
              4    comparable to an earthquake, originated from the refinery’s 12-story electrostatic
              5    precipitators (“ESP”). As a result, the residents, commuting workers, and business
              6    owners of the Torrance area suffered significant economic harm.
              7          42.    The explosion was not a freak accident nor a chance occurrence, and it
              8    released dangerous compounds into the atmosphere in and surrounding the City of
              9    Torrance. The explosion and resulting release were inevitable byproducts of
            10     DEFENDANTS’ willful and conscious disregard of public safety. In the aftermath
            11     of the explosion, copious evidence of multiple health and safety violations at the
            12     Refinery all point to one conclusion: it was only a matter of time until the failures
            13     and poor decisions by DEFENDANTS’ officers, directors, and managing agents
            14     allowed such an incident to occur.
            15           43.    Following the explosion, California’s Division of Occupational Safety
            16     and Health (Cal/OSHA) ordered Defendant EXXON to shut down the unit until it
            17     could demonstrate safe operation.
            18           44.    PLAINTIFFS are informed and believe and thereon allege that since as
            19     early as 2007, DEFENDANTS were aware of safety concerns, including those of
            20     Cal/OSHA, regarding the ESP, but DEFENDANTS did not act to resolve those
            21     concerns.
            22           45.    PLAINTIFFS are informed and believe and thereon allege that since as
            23     early as 2006, DEFENDANTS were aware of safety concerns, including those of
            24     Cal/OSHA, regarding FCC unit, but DEFENDANTS did not act to resolve those
            25     concerns.
            26           46.    In addition to ignoring the dangers from lack of proper maintenance
            27     and safe operations, DEFENDANTS’ officers, directors, and managing agents, used
            28     a specific process while operating the refinery that utilizes the highly toxic
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                             12                   THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 13 of 30 Page ID
                                            #:14312


              1    substance known as modified hydrofluoric acid (“MHF”).
              2             47.   Hydrofluoric acid was previously banned in the 1990s by the Air
              3    Quality Management District (“AQMD”) until challengers overturned the ban in
              4    court.
              5             48.   Following the general ban on hydrofluoric acid, the Refinery began
              6    using a MHF substitute in its refining process.
              7             49.   The Refinery’s MHF storage tanks lie within the blast radius of the
              8    ESP that exploded on February 12, 2015. Due to the blast, thousands of pounds of
              9    equipment and large pieces of debris hit the scaffolding and general area that was
            10     surrounding a tank containing MHF. If the equipment had hit the tank it likely
            11     would have caused a catastrophic release of MHF into the surrounding area and
            12     neighborhoods.
            13              50.   PLAINTIFFS are informed and believe and thereon allege that just
            14     within a short 3-mile radius distance of the Refinery there are over 330,000
            15     residents, 71 schools, and 8 hospitals.
            16              51.   Following the February 18, 2015 explosion, the Refinery underwent
            17     repairs, but did not change its use of MHF or location of the storage tanks.
            18              52.   On or about May 10, 2016, approximately 15 months after the
            19     February 18, 2015 explosion, the refinery began a re-start process in order to once
            20     again begin operating. During the initial period of this restart process, until the ESP
            21     began operation, the refinery operated without pollution-control devices.
            22              53.   PLAINTIFFS are informed and believe, and thereon allege, that during
            23     the time period that the Refinery began operations without pollution-control devices
            24     at least hundreds of pounds of excess particulate emissions were released.
            25              54.   PLAINTIFFS are informed and believe, and thereon allege, that the
            26     restart of the Refinery was rushed so that it would be operating prior to Defendant
            27     EXXON’s sale to TRC and its affiliate entities.
            28              55.   On or about July 1, 2016 TRC and its owning entities completed the
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                             13                  THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 14 of 30 Page ID
                                            #:14313


              1    purchase of the Refinery through a subsidiary company for a price of approximately
              2    $537.5 million, plus working capital.
              3          56.       DEFENDANTS have and/or continue to operate the Refinery in a
              4    manner that creates a nuisance and additional pollutants, including multiple flaring
              5    events — the burning off of gas during certain scheduled maintenance events and
              6    unscheduled malfunctions — that have occurred multiple times since the restart of
              7    the refinery.
              8          57.       Flaring events include, but are not limited to, a September 19, 2016
              9    and an October 11, 2016 flaring event caused by power outages and a July 11, 2016
            10     flaring event caused by a software malfunction. PLAINTIFFS are informed and
            11     believe, and thereon allege, that these flaring events are avoidable and cause an
            12     increase in the emission of pollutants near the Refinery.
            13           58.       DEFENDANTS have and/or continue to operate the Refinery in a
            14     manner that creates ultrahazardous conditions, including continued volatile and
            15     potentially explosive processes near MHF storage tanks.
            16           59.       Immediately following the February 18, 2015 explosion, ARNOLD
            17     GOLDSTEIN watched as ash fell from the sky like snow, covering the area around
            18     him and obscuring vision on the street. Since the time of his exposure to the fallout
            19     of the explosion, ARNOLD GOLDSTEIN has developed and suffers from a
            20     persistent cough and diagnosed asthma.
            21           60.       Immediately following the February 18, 2015 explosion, GISELA
            22     JANETTE LA BELLA was jogging with her dog when the fallout and ash began to
            23     land around them both. Since the time of GISELA JANETTE LA BELLA’s
            24     exposure to the fallout of the explosion she has suffered damage to her larynx,
            25     causing her great pain in her second job as a singer. Since the time of GISELA
            26     JANETTE LA BELLA’s exposure to the fallout of the explosion her dog became
            27     seriously ill and required expensive veterinary intervention and treatment.
            28           61.       Immediately following the February 18, 2015 explosion HANY
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                              14                  THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 15 of 30 Page ID
                                            #:14314


              1    YOUSSEF watched while ash and other debris fell on his property from the
              2    explosion and resulting fire.
              3    B.    Groundwater Contamination
              4          62.    Defendant EXXON conducted tests in and around several homes on
              5    Del Amo Boulevard in Torrance, California following complaints of gasoline-like
              6    odors, concerns about air quality and the presence of methane gas. These tests
              7    revealed that contaminants from the Refinery had entered the groundwater and
              8    extended out in a “plume” into the neighboring community.
              9          63.    The DEFENDANTS’ soil and groundwater contamination remains
            10     today and these plumes of harmful contaminants, including Benzene and other
            11     volatile organic compounds, and petroleum products, have consistently volatized
            12     into gases and vapors (“soil gas”) in the areas above these plumes.
            13     DEFENDANTS’ own required investigations and reporting show the continued
            14     existence of this contamination, which may be far more extensive than self-
            15     reported. See Exhibits 1-3 (Groundwater Contamination Plume Maps), incorporated
            16     herein by reference.
            17           64.    Exhibit 1 is a true and correct copy of a figure showing a recognized
            18     plume of FHP contamination on a contour map of the surrounding community
            19     which Defendant EXXON submitted to the California Regional Water Quality
            20     Control Board Los Angeles Region on April 21, 2015. Exhibit 2 is a true and
            21     correct copy of a figure showing a plume of Benzene contamination on a contour
            22     map of the surrounding community which Defendant EXXON attached to the same
            23     report.
            24           65.    Exhibit 3 is a true and correct copy of a figure showing a recognized
            25     plume of Benzene contamination on a similar contour map of the surrounding
            26     community which Defendant EXXON submitted to the California Regional Water
            27     Quality Control Board Los Angeles Region on August 18, 2018.
            28           66.    When HANY YOUSSEF purchased his former home on Del Amo
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                           15                  THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 16 of 30 Page ID
                                            #:14315


              1    Boulevard with his wife, he was unaware of the Benzene and other industrial
              2    chemicals in the groundwater beneath his home. At no time have DEFENDANTS
              3    issued any notice to YOUSSEF or other residents and persons about the danger
              4    lurking below his home and the areas as reflected in EXXON’s investigations and
              5    reports. By and through their wrongful acts, DEFENDANTS’ have occupied and
              6    used the properties of PLAINTIFFS including YOUSSEF for the storage of
              7    materials including toxic substances, and DEFENDANTS’ wrongful use of the
              8    properties including by trespass, entitles PLAINTIFFS to the greater of the
              9    reasonable rental value of the properties or the benefits obtained by the
            10     DEFENDANTS wrongfully occupying the properties by reason of the wrongful
            11     occupations.
            12         CAUSES OF ACTION ASSERTED BY NAVARRO ON BEHALF OF
            13                     HIMSELF AND THE AIR CLASS

            14                                 FIRST CAUSE OF ACTION
            15                                 Private Nuisance - Continuing
            16                    (Against TORRANCE REFINING COMPANY, LLC)
            17           67.      PLAINTIFFS incorporate and re-allege, as though fully set forth
            18     above, each of the preceding paragraphs.
            19           68.      Navarro owned, leased, occupied, and/or controlled property at or near
            20     the Refinery. Navarro has the inalienable right to own, enjoy, and use his property
            21     without interference by DEFENDANTS’ conduct.
            22           69.      Navarro continues to own, lease, occupy, and/or controlled property at
            23     or near the Refinery. Navarro has the inalienable right to own, enjoy, and use his
            24     properties without interference by DEFENDANTS’ conduct.
            25           70.      DEFENDANTS by reason of their failure to exercise care in their
            26     operation and maintenance of the refinery, created a condition that harmed and
            27     interfered with Navarro’s free use and enjoyment of his land, as Navarro, along
            28     with numerous other neighbors, have suffered the loss of the use and enjoyment of
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                             16                  THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 17 of 30 Page ID
                                            #:14316


              1    their properties, in the form of a significant decrease in the value of the properties,
              2    and/or exposure to an array of toxic substances on the land.
              3          71.     An ordinary person of reasonable sensibilities would reasonably be
              4    annoyed and/or disturbed by the conditions created by DEFENDANTS.
              5          72.     Navarro did not consent to the DEFENDANTS’ conduct. To the extent
              6    Navarro gave any express or implied permission for the maintenance of an oil
              7    refinery near his property, such permission extended only to a properly maintained,
              8    up-to-date, and safe refinery, and DEFENDANTS exceeded the scope of any such
              9    consent by operating a poorly maintained, dangerous, aging, and ultimately faulty
            10     refinery near Navarro’s property.
            11           73.     The aforementioned conduct of DEFENDANTS constitutes a nuisance
            12     within the meaning of section 3479 of the Civil Code in that it is injurious Navarro
            13     and/or the unreasonably interferes with the conformable enjoyment of its property
            14     and/or unlawfully obstructs the free use, in the customary manner, of Navarro’s
            15     property.
            16           74.     The seriousness of the injuries to Navarro outweighs the social utility
            17     of DEFENDANTS’ conduct, as DEFENDANTS could have taken steps to prevent
            18     the harm while still refining oil.
            19           75.     As a direct and legal cause of the wrongful acts herein set forth,
            20     Navarro suffered damages as described above in the preceding paragraphs.
            21                                SECOND CAUSE OF ACTON
            22                                Private Nuisance - Permanent
            23                 (Against TORRANCE REFINING COMPANY, LLC)
            24           76.     Navarro incorporates and re-alleges, as though fully set forth above,
            25     each of the preceding paragraphs.
            26           77.     Navarro owned, leased, occupied, and or controlled property near the
            27     Refinery.
            28           78.     DEFENDANTS by reason of their failure to exercise care in their
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                             17                   THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 18 of 30 Page ID
                                            #:14317


              1    operation and maintenance of the refinery, creates a condition that permanently
              2    harmed Navarro and interfered with Navarro’s free use and enjoyment of his land,
              3    as Navarro, along with numerous other neighbors, have suffered the loss of the use
              4    and enjoyment of their properties, in the form of a significant decrease in the value
              5    of the property, and/or exposure to an array of toxic substances on the land.
              6            79.     An ordinary person of reasonable sensibilities would reasonably be
              7    annoyed and/or disturbed by the conditions created by DEFENDANTS.
              8            80.     Navarro did not consent to the DEFENDANTS’ conduct, which was a
              9    substantial factor in causing Navarro’ harm.
            10             81.     The seriousness of the harm to Navarro outweighs the public benefit of
            11     DEFENDANTS’ conduct.
            12             82.     As a direct and legal cause of the wrongful acts herein set forth,
            13     Navarro suffered damages as described above in the preceding paragraphs.
            14                                  THIRD CAUSE OF ACTION
            15                                   Public Nuisance - Continuing
            16                   (Against TORRANCE REFINING COMPANY, LLC)
            17             83.     Navarro incorporates and re-alleges, as though fully set forth above,
            18     each of the preceding paragraphs.
            19             84.     DEFENDANTS by reason of their failure to exercise care in operation
            20     and maintenance of the Refinery, created a condition that harmed the public and
            21     interfered with the public’s free use and enjoyment of public land, as Navarro,
            22     along with numerous residents and surrounding neighbors, have suffered the loss of
            23     the use and enjoyment of their properties, in the form of a significant decrease in
            24     the value of the property, and/or exposure to an array of toxic substances on the
            25     land.
            26             85.     An ordinary person of reasonable sensibilities would reasonably be
            27     annoyed and/or disturbed by the conditions created by DEFENDANTS.
            28             86.     The conditions affected a substantial number of people at the same
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                               18                   THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 19 of 30 Page ID
                                            #:14318


              1    time.
              2            87.     The seriousness of the harm outweighs the social utility of
              3    DEFENDANTS’ conduct.
              4            88.     Navarro did not consent to DEFENDANTS’ conduct.
              5            89.     As direct and legal cause of the wrongful acts herein set forth, Navarro
              6    suffered damages as described above in the preceding paragraphs.
              7                                FOURTH CAUSE OF ACTION
              8                                 Public Nuisance – Permanent
              9                  (Against TORRANCE REFINING COMPANY, LLC)
            10             90.     Navarro incorporates and re-alleges, as though fully set forth above,
            11 each of the preceding paragraphs.
            12             91.     DEFENDANTS by reason of their failure to exercise care in operation
            13 and maintenance of the Refinery, created a condition that harmed the public and
            14 interfered with the public’s free use and enjoyment of public land, as Navarro, along
            15 with numerous residents and surrounding neighbors, have suffered the loss of the
            16 use and enjoyment of their properties, in the form of a significant decrease in the
            17 value of the property, and/or exposure to an array of toxic substances on the land.
            18             92.     An ordinary person of reasonable sensibilities would reasonably be
            19 annoyed and/or disturbed by the conditions created by DEFENDANTS.
            20             93.     The conditions affected a substantial number of people at the same
            21 time.
            22             94.     The seriousness of the harm outweighs the social utility of
            23 DEFENDANTS’ conduct.
            24             95.     Navarro did not consent to DEFENDANTS’ conduct.
            25             96.     As direct and legal cause of the wrongful acts herein set forth, Navarro
            26 suffered damages as described above in the preceding paragraphs.
            27
            28
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                              19                   THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 20 of 30 Page ID
                                            #:14319


              1    CAUSES OF ACTION ASSERTED BY JOSE NAVARRO ON BEHALF OF
              2                 HIMSELF AND THE GROUND CLASS

              3                              FIFTH CAUSE OF ACTION

              4                                         Trespass

              5                              (Against all DEFENDANTS)

              6         97.    Navarro incorporates and re-alleges, as though fully set forth above,
              7 each of the preceding paragraphs.
              8         98.    DEFENDANTS were engaged in an extrahazardous activity and/or
              9 intentionally, recklessly, and/or negligently caused an array of toxic substances to
            10 enter Navarro’s property.
            11          99.    Navarro did not give permission for this direct and/or indirect entry.
            12          100. Navarro, along with numerous residents and surrounding neighbors,
            13 have been harmed by DEFENDANTS’ conduct, as Navarro has suffered the loss of
            14 the use and enjoyment of his property, in the form of significant decrease in the
            15 value of the property, and/or exposure to an array of toxic substances on the land.
            16          101. An ordinary person of reasonable sensibilities would reasonably be
            17 annoyed and/or disturbed by the conditions created by DEFENDANTS.
            18          102. As direct and legal cause of the wrongful acts herein set forth, Navarro
            19 suffered damages as described above in the preceding paragraphs.
            20       CAUSES OF ACTION ASSERTED BY GOLDSTEIN, LA BELLA, AND
                                           YOUSSEF
            21
            22                              SIXTH CAUSE OF ACTION
            23                                         Negligence
            24                               (Against all DEFENDANTS)
            25          103. PLAINTIFFS incorporate and re-allege, as though fully set forth
            26 above, each of the preceding paragraphs.
            27          104. PLAINTIFFS are informed and believe, and thereon allege, that at the
            28 time of the explosion, EXXON owned, operated, controlled, managed, and/or
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                           20                  THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 21 of 30 Page ID
                                            #:14320


              1 maintained the Refinery, as described above.
              2         105. PLAINTIFFS are informed and believe, and thereon allege, that
              3 shortly following the restart of the Refinery, Defendant TRC owned, operated,
              4 controlled, managed, and/or maintained the Torrance Refinery, as described above.
              5         106. At all relevant times, DEFENDANTS were required to exercise the
              6 utmost care and diligence in the ownership, operation, management, supervision,
              7 inspection, maintenance, repair, and/or control of the Refinery, so as to not cause
              8 harm to public property, the environment, public resources, public health, and/or the
              9 comfortable use and enjoyment of life and liberty by the public.
            10          107. At all relevant times, DEFENDANTS failed to exercise care in its
            11 ownership, operation, management, supervision, inspection, maintenance, repair,
            12 and/or control of the Refinery, including, but not limited to, failing to properly
            13 inspect and replace equipment, continued use of dangerous MHF near volatile
            14 processing units, and failing to comply with applicable safety standards.
            15          108. As a further direct and legal result of the aforesaid premises,
            16 PLAINTIFFS have suffered damages, including but not limited to costs for
            17 emergency response, clean up of debris, medical bills, and loss of use and enjoyment
            18 of property in an amount, according to proof at trial, beyond the jurisdictional
            19 minimum of this Court.
            20          109. As a further direct and legal result of the aforesaid allegations,
            21 PLAINTIFFS’ properties have suffered a loss of fair market property values as a
            22 result of the February 18, 2015 explosion and the continued release of toxins and
            23 noise into the atmosphere throughout the operation of the Refinery.
            24          110. As a further direct and legal result of the aforesaid allegations,
            25 PLAINTIFFS have suffered damage to environmental resources.
            26          111. As a further direct and legal result of the aforesaid allegations,
            27 PLAINTIFFS have suffered harm to the public health, obstruction of the free
            28 passage and use of property of public property, and/or the interference with the
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                          21                   THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 22 of 30 Page ID
                                            #:14321


              1 comfortable enjoyment of life or property.
              2         112. PLAINTIFFS did not consent to DEFENDANTS’ conduct, which
              3 required and continues to require the public to shelter-in-place for extended periods
              4 to avoid immediate harm and has created long-lasting, continuing, and/or permanent
              5 harm to public health, the environment, and property valuations.
              6         113. The wrongful acts of DEFENDANTS were done maliciously,
              7 oppressively, fraudulently, and in conscious disregard of the safety and health of the
              8 community. PLAINTIFFS are entitled to punitive and exemplary damages in an
              9 amount to be ascertained according the proof, which is appropriate to punish or set
            10 an example of Defendant and deter such behavior.
            11          114. As a direct and legal cause of the wrongful acts herein set forth,
            12 PLAINTIFFS suffered damages as described above in the preceding paragraphs.
            13                            SEVENTH CAUSE OF ACTION
            14                        Strict Liability – Ultrahazardous Activity
            15                               (Against all DEFENDANTS)
            16          115. PLAINTIFFS incorporate and re-allege, as though fully set forth
            17 above, each of the preceding paragraphs.
            18          116. At all times relevant herein, DEFENDANTS’ activities in operating,
            19 controlling, managing, and/or maintaining the Refinery constitutes an ultrahazardous
            20 and abnormally dangerous activity, as maintenance of an outdated Refinery,
            21 particularly one using MHF, in a densely populated area poses serious risk of harm,
            22 regardless of the amount of care exercised.
            23          117. As alleged herein, PLAINTIFFS were seriously harmed which was a
            24 direct result of DEFENDANTS’ ultrahazardous activities in operating and
            25 maintaining the Refinery.
            26          118. PLAINTIFFS’ harm, as outlined herein, was the kind of harm that
            27 would be anticipated as a result of the risk created by DEFENDANTS’ abnormally
            28 dangerous activities, i.e., maintenance of an oil refinery, especially an old,
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                          22                   THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 23 of 30 Page ID
                                            #:14322


              1 dangerous, and poorly maintained refinery using MHF, in a densely populated area.
              2         119. DEFENDANTS’ ultrahazardous activities resulted in an explosion that
              3 emitted debris, ash, toxins, smoke, and other dangerous chemicals into the air, and
              4 was therefore a substantial factor causing PLAINTIFFS’ harm.
              5         120. As a direct and legal cause of the wrongful acts herein set forth,
              6 PLAINTIFFS suffered damages as described above in the preceding paragraphs.
              7                            EIGHTH CAUSE OF ACTION
              8                             Private Nuisance - Continuing
              9                              (Against all DEFENDANTS)
            10          121. PLAINTIFFS incorporate and re-allege, as though fully set forth
            11 above, each of the preceding paragraphs.
            12          122. PLAINTIFFS owned, leased, occupied, and/or controlled property at
            13 or near the Refinery. PLAINTIFFS have the inalienable right to own, enjoy, and use
            14 its property without interference by DEFENDANTS’ conduct.
            15          123. PLAINTIFFS continue to own, lease, occupy, and/or controlled
            16 property at or near the Refinery. PLAINTIFFS have the inalienable right to own,
            17 enjoy, and use their properties without interference by DEFENDANTS’ conduct.
            18          124. DEFENDANTS by reason of their failure to exercise care in their
            19 operation and maintenance of the refinery, created a condition that harmed
            20 PLAINTIFFS and interfered with PLAINTIFFS’ free use and enjoyment of their
            21 land, as PLAINTIFFS, along with numerous other neighbors, have suffered the loss
            22 of the use and enjoyment of their properties, in the form of damage to buildings and
            23 personal property and/or a significant decrease in the value of the properties, and/or
            24 exposure to an array of toxic substances on the land, and/or a lingering malicious
            25 odor, noise, soot, ash, and dust in the air.
            26          125. An ordinary person of reasonable sensibilities would reasonably be
            27 annoyed and/or disturbed by the conditions created by DEFENDANTS.
            28          126. PLAINTIFFS did not consent to the DEFENDANTS’ conduct. To the
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                              23              THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 24 of 30 Page ID
                                            #:14323


              1 extent PLAINTIFFS gave any express or implied permission for the maintenance of
              2 an oil refinery near their properties, such permission extended only to a properly
              3 maintained, up-to-date, and safe refinery, and DEFENDANTS exceeded the scope
              4 of any such consent by operating a poorly maintained, dangerous, aging, and
              5 ultimately faulty refinery near the PLAINTIFFS.
              6         127. The aforementioned conduct of DEFENDANTS constitutes a nuisance
              7 within the meaning of section 3479 of the Civil Code in that it is injurious and/or
              8 offensive to the sense of the PLAINTIFFS and/or the unreasonably interferes with
              9 the conformable enjoyment of its property and/or unlawfully obstructs the free use,
            10 in the customary manner, of PLAINTIFFS’ properties.
            11          128. The seriousness of the injuries to PLAINTIFFS outweighs the social
            12 utility of DEFENDANTS’ conduct, as DEFENDANTS could have taken steps to
            13 prevent the harm while still refining oil.
            14          129. As a direct and legal cause of the wrongful acts herein set forth,
            15 PLAINTIFFS suffered damages as described above in the preceding paragraphs.
            16                              NINTH CAUSE OF ACTION
            17                               Private Nuisance Permanent
            18                               (Against all DEFENDANTS)
            19          130. PLAINTIFFS incorporate and re-allege, as though fully set forth
            20 above, each of the preceding paragraphs.
            21          131. PLAINTIFFS owned, leased, occupied, and or controlled the
            22 properties.
            23          132. DEFENDANTS by reason of their failure to exercise care in its
            24 operation and maintenance of the refinery, creates a condition that permanently
            25 harmed PLAINTIFFS and interfered with PLAINTIFFS’ free use and enjoyment of
            26 their land, as PLAINTIFFS, along with numerous other neighbors, have suffered the
            27 loss of the use and enjoyment of their properties, in the form of damage to buildings
            28 and personal property and/or a significant decrease in the value of the property,
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                            24                 THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 25 of 30 Page ID
                                            #:14324


              1 and/or exposure to an array of toxic substances on the land, and/or a lingering
              2 malicious odor, noise, soot, ash, and dust in the air.
              3          133. An ordinary person of reasonable sensibilities would reasonably be
              4 annoyed and/or disturbed by the conditions created by DEFENDANTS.
              5          134. PLAINTIFFS did not consent to the DEFENDANTS’ conduct, which
              6 was a substantial factor in causing PLAINTIFFS’ harm.
              7          135. The seriousness of the harm to PLAINTIFFS outweighs the public
              8 benefit of DEFENDANTS’ conduct.
              9          136. As a direct and legal cause of the wrongful acts herein set forth,
            10 PLAINTIFFS suffered damages as described above in the preceding paragraphs.
            11                              TENTH CAUSE OF ACTION
            12                               Public Nuisance - Continuing
            13                               (Against all DEFENDANTS)
            14           137. PLAINTIFFS incorporate and re-allege, as though fully set forth
            15 above, each of the preceding paragraphs.
            16           138. DEFENDANTS by reason of their failure to exercise care in operation
            17 and maintenance of the Refinery, created a condition that harmed the public and
            18 interfered with the public’s free use and enjoyment of public land, as PLAINTIFFS,
            19 along with numerous residents and surrounding neighbors, have suffered the loss of
            20 the use and enjoyment of their properties, in the form of damage to buildings and
            21 personal property and/or a significant decrease in the value of the property, and/or
            22 exposure to an array of toxic substances on the land, and/or a lingering malicious
            23 odor, noise, soot, ash, and dust in the air.
            24           139. An ordinary person of reasonable sensibilities would reasonably be
            25 annoyed and/or disturbed by the conditions created by DEFENDANTS.
            26           140. The conditions affected a substantial number of people at the same
            27 time.
            28           141. The seriousness of the harm outweighs the social utility of
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                              25               THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 26 of 30 Page ID
                                            #:14325


              1 DEFENDANTS’ conduct.
              2          142. PLAINTIFFS did not consent to DEFENDANTS’ conduct.
              3          143. As direct and legal cause of the wrongful acts herein set forth,
              4 PLAINTIFF suffered damages as described above in the preceding paragraphs.
              5                          ELEVENTH CAUSE OF ACTION
              6                              Public Nuisance – Permanent
              7                              (Against all DEFENDANTS)
              8          144. PLAINTIFFS incorporate and re-allege, as though fully set forth
              9 above, each of the preceding paragraphs.
            10           145. DEFENDANTS by reason of their failure to exercise care in operation
            11 and maintenance of the Refinery, created a condition that harmed the public and
            12 interfered with the public’s free use and enjoyment of public land, as PLAINTIFFS,
            13 along with numerous residents and surrounding neighbors, have suffered the loss of
            14 the use and enjoyment of their properties, in the form of damage to buildings and
            15 personal property and/or a significant decrease in the value of the property, and/or
            16 exposure to an array of toxic substances on the land, and/or a lingering malicious
            17 odor, noise, soot, ash, and dust in the air.
            18           146. An ordinary person of reasonable sensibilities would reasonably be
            19 annoyed and/or disturbed by the conditions created by DEFENDANTS.
            20           147. The conditions affected a substantial number of people at the same
            21 time.
            22           148. The seriousness of the harm outweighs the social utility of
            23 DEFENDANTS’ conduct.
            24           149. PLAINTIFFS did not consent to DEFENDANTS’ conduct.
            25           150. As direct and legal cause of the wrongful acts herein set forth,
            26 PLAINTIFF suffered damages as described above in the preceding paragraphs.
            27
            28     ///
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                              26               THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 27 of 30 Page ID
                                            #:14326


              1                           TWELFTH CAUSE OF ACTION
              2                                         Trespass
              3                              (Against all DEFENDANTS)
              4          151. PLAINTIFFS incorporate and re-allege, as though fully set forth
              5 above, each of the preceding paragraphs.
              6          152. DEFENDANTS were engaged in an extrahazardous activity and/or
              7 intentionally, recklessly, and/or negligently caused an array of toxic substances, a
              8 lingering malicious odor, noise, soot, ash, and/or dust to enter PLAINTIFFS’
              9 properties.
            10           153. PLAINTIFFS did not give permission for this direct and/or indirect
            11 entry.
            12           154. PLAINTIFFS, along with numerous residents and surrounding
            13 neighbors, have been harmed by DEFENDANTS’ conduct, as PLAINTIFFS’ have
            14 suffered the loss of the use and enjoyment of their properties, in the form of damage
            15 to buildings and personal property and/or a significant decrease in the value of the
            16 property, and/or exposure to an array of toxic substances on the land, and/or a
            17 lingering malicious odor, noise, soot, ash, and dust in the air.
            18           155. An ordinary person of reasonable sensibilities would reasonably be
            19 annoyed and/or disturbed by the conditions created by DEFENDANTS.
            20           156. As direct and legal cause of the wrongful acts herein set forth,
            21 PLAINTIFF suffered damages as described above in the preceding paragraphs.
            22                                 PRAYER FOR RELIEF
            23          WHEREFORE, Plaintiff Jose Navarro, individually and on behalf of all
            24 other persons similarly situated, and Plaintiffs Arnold Goldstein, Janette Gisela La
            25 Bella, and Hany Youssef respectfully pray for relief against DEFENDANTS, and
            26 each of them, as follows:
            27           1.    For compensatory damages;
            28           2.    For equitable relief including injunctive relief which includes
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                           27                     THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 28 of 30 Page ID
                                            #:14327


              1    abatement of DEFENDANTS’ conduct giving rise to the claims alleged herein;
              2          3.     For past and future damages related to environmental remediation and
              3    incidental costs according to proof;
              4          4.     For diminution in property value according to proof;
              5          5.     For pre- and post-judgment interest on all damages as allowed by the
              6       law;
              7          6.     For attorneys’ and expert/consultant fees under existing law;
              8          7.     For punitive damages in an amount according to proof or taking some
              9    measure to ensure that an example is made of DEFENDANTS to deter similar
            10     future conduct;
            11           8.     For injunctive relief;
            12           9.     For costs of suit incurred herein; and
            13           10.    For such other and future relief as the Court may deem just and proper.
            14
            15
                   DATED: May 12, 2021                   Respectfully submitted,
            16
                                                         MATERN LAW GROUP, PC
            17
            18                                   By: /s/ Matthew J. Matern
                                                     Matthew J. Matern
            19
                                                     Joshua D. Boxer
            20                                       Tagore Subramaniam
            21
                                                         Attorneys for Plaintiff JOSE
            22                                           NAVARRO and the certified classes and
                                                         for ARNOLD GOLDSTEIN, GISELA
            23
                                                         JANETTE LA BELLA, and HANY
            24                                           YOUSSEF
            25
            26
            27
            28
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                             28                 THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 29 of 30 Page ID
                                            #:14328

                                                SHER EDLING LLP
              1
              2                            By: /s/ Adam M. Shapiro
              3                                Matthew K. Edling
                                               Adam M. Shapiro
              4
                                               Stephanie D. Biehl
              5
                                                Attorneys for Plaintiff JOSE
              6
                                                NAVARRO and the certified classes
              7
              8
              9
            10
            11
            12
            13
            14
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                     29                THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
            Case 2:17-cv-02477-DSF-SK Document 235 Filed 05/12/21 Page 30 of 30 Page ID
                                            #:14329


              1                            DEMAND FOR JURY TRIAL
              2          PLAINTIFFS hereby demand a jury trial with respect to all issues triable of
              3    right by jury.
              4
                    DATED: May 12, 2021              Respectfully submitted,
              5
                                                     MATERN LAW GROUP, PC
              6
              7                                By: /s/ Matthew J. Matern
                                                   Matthew J. Matern
              8
                                                   Joshua D. Boxer
              9                                    Tagore Subramaniam
            10
                                                     Attorneys for Plaintiff JOSE
            11                                       NAVARRO and the certified classes and
                                                     for ARNOLD GOLDSTEIN, GISELA
            12
                                                     JANETTE LA BELLA, and HANY
            13                                       YOUSSEF
            14
            15                                      SHER EDLING LLP
            16
                                               By: /s/ Adam M. Shapiro
            17
                                                   Matthew K. Edling
            18                                     Adam M. Shapiro
                                                   Stephanie D. Biehl
            19
            20                                       Attorneys for Plaintiff JOSE
                                                     NAVARRO and the certified classes
            21
            22
            23
            24
            25
            26
            27
            28
  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
 AVENUE, STE 200                                          30                  THIRD AMENDED COMPLAINT
  MANHATTAN
BEACH, CA BEACH,
     CA 90266
